Citation Nr: 0814872	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-43 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
degenerative joint disease, right shoulder.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative changes, cervical spine.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right wrist strain.

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes, left knee.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals, left ankle injury.

6.  Entitlement to an evaluation in excess of 30 percent for 
cluster headaches.

7.  Entitlement to an effective date prior to April 28, 2005, 
for the assignment of a 30 percent evaluation for cluster 
headaches.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1965 to February 
1968.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran's appeal initially included claims of entitlement 
to service connection for right knee and liver disabilities 
and hypertension.  However, in a rating decision dated 
February 2008, the RO granted these claims.  They are thus 
not now before the Board for appellate review.

The Board REMANDS the veteran's claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


REMAND

The veteran claims entitlement to increased evaluations for 
right shoulder, cervical spine, right wrist, left knee and 
left ankle disabilities and headaches and an earlier 
effective date for the assignment of a 30 percent evaluation 
for headaches.  Additional action is necessary before the 
Board decides these claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  They also require VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Court has indicated that VCAA notice must be given prior 
to an initial unfavorable decision by the agency of original 
jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004), the Court also indicated that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In addition, in January 2008, the Court held that, with 
regard to claims for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43 (2008).  The Court further held that, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide the 
claimant at least general notice of that requirement.  The 
Court additionally held that the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
list examples of the types of medical and lay evidence the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Such evidence includes competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

In this case, during the course of this appeal, the RO 
provided the veteran VCAA notice on his claims for increased 
evaluations, but given the Court's recent decision in 
Vazquez-Flores, such notice is inadequate.  It informed the 
veteran of the need to submit medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disabilities and explained that VA would consider the impact 
of his disabilities on his employment.  It did not inform the 
veteran of the need to submit evidence describing the effect 
any worsening had on his employment and daily life.  Such 
notice also did not inform the veteran of the need to submit 
more specific evidence satisfying the criteria for increased 
ratings under the diagnostic codes (DC) pursuant to which his 
disabilities were rated.  This type of notice is necessary in 
this case as the DCs under which the veteran are rated 
authorizes increased evaluations based on specific criteria, 
rather than on a mere showing of a worsening of the 
disabilities and their effect upon his employment and daily 
life.  The veteran has not submitted any statements or taken 
any actions, which show that he has actual knowledge of this 
requirement.  Any decision to proceed in adjudicating these 
claims would therefore prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

In addition, in a November 2007 rating decision, the RO 
increased the evaluation assigned the veteran's cluster 
headaches to 30 percent, effective from April 28, 2005.  
Thereafter, in a written statement received in December 2007, 
the veteran expressed disagreement with the assigned 
effective date.  To date, the RO has not issued a statement 
of the case is response.  38 C.F.R. §§ 19.9, 20.200, 20.201 
(2006); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).  This procedural defect must be cured 
on remand.  Once accomplished, the RO should return the 
veteran's earlier effective date claim to the Board for 
consideration only if the veteran perfects his appeal in a 
timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); see also In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997) (holding that, if the claims file does not 
contain a notice of disagreement, a statement of the case and 
a substantive appeal, the Board is not required, and in fact, 
has no authority, to decide the claim).

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Provide the veteran VCAA notice 
letter pertaining to his claims, which 
satisfies the requirements of the Court's 
holdings in Vazquez-Flores.  Such notice 
letter must inform the veteran of the 
need to submit evidence describing the 
effect any worsening in his disabilities 
has on his employment and daily life and 
satisfying the specific criteria for 
increased ratings under the DCs pursuant 
to which his disabilities are rated.  The 
notice letter should include the 
following:

As to the veteran's service-connected 
right shoulder disability, he should be 
given copies of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203.  

As to the veteran's service-connected 
degenerative changes of the cervical 
spine, he should be provided with copies 
of 38 C.F.R. § 4.71a, Diagnostic Code 
5242.  

As to the veteran's service-connected 
degenerative changes of the right wrist, 
he should be provided with copies of 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  

As to the veteran's service-connected 
degenerative changes of the left knee, he 
should be provided with copies of 
38 C.F.R. § 4.71a, Diagnostic Code 5003-
5010 and 5256 through 5261.  

As to the veteran's service-connected 
degenerative changes of the left ankle, 
he should be provided with copies of 
38 C.F.R. § 4.71a, Diagnostic Code 5010-
5271.  

As to the veteran's service-connected 
cluster headaches, he should be provided 
with copies of 38 C.F.R. § 4.71a, 
Diagnostic Code 8100.  

2.  Provide the veteran a statement of the 
case pertaining to the claim of 
entitlement to an earlier effective date 
for the assignment of a 30 percent 
evaluation for cluster headaches.  If the 
veteran then perfects his appeal of the 
RO's November 2007 rating decision by 
submitting a timely and adequate 
substantive appeal, return the claim to 
the Board for appellate review.

3.  Readjudicate all properly perfected 
claims based on all of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and his 
attorney a supplemental statement of the 
case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  

The veteran has the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



